
Exhibit 10.5

 
AMENDMENT TWO
COMPASS MINERALS INTERNATIONAL, INC. RESTORATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)


WHEREAS, Compass Minerals International, Inc. (the “Company”) established the
Plan, effective as of January 1, 2002, as an unfunded retirement plan for a
select group of management or highly compensated employees;
 
WHEREAS, the Company amended and restated the original Plan effective as of
January 1, 2005 (the “2005 Restatement”) to comply with Section 409A of the
Internal Revenue Code and to make certain other changes; and
 
WHEREAS, the Company amended the 2005 Restatement by adoption of Amendment One
dated December 15, 2007; and
 
WHEREAS, the Company now desires to further amend the 2005 Restatement to (i)
comply with final IRS regulations issued pursuant to Section 409A of the
Internal Revenue Code and (ii) provide participants the opportunity to modify
their prior elections relating to the time and form of payment as permitted by
the Section 409A transition guidance;
 
NOW, THEREFORE, the 2005 Restatement is amended as follows effective as of
January 1, 2008, except as otherwise provided herein:
 
A.           The definition of “Separation from Service” under Article I is
amended to read as follows:
 
“Separation from Service” means the Participant’s separation from service
(within the meaning of Code Section 409A and regulations issued thereunder) for
any reason.  For this purpose, a Participant’s employment relationship shall be
treated as continuing intact while he is on military leave, sick leave or other
bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Participant retains the right to
reemployment under applicable statue or by contract.
 
B.           The second sentence under Section 2.1 is amended to read as
follows:
 
If the Company determines that a Participant no longer qualifies as being a
member of a select group of management or highly compensated employees, the
Company shall have the right to prevent the Participant from making future
deferral elections and receiving Company contributions effective as of the first
day of the Plan Year following the Plan Year in which such determination is
made.
 
C.           Section 5.1 is amended to read as follows:
 
5.1           Time of Distribution
 
Payment of a Participant’s Account shall be made or commence within 30 days
following the date the Participant incurs a Separation from Service.  A
Participant shall not be entitled to a distribution of his or her Account prior
to Separation from Service (except as provided in Section 5.6).
 
 
1

--------------------------------------------------------------------------------


 
 
Notwithstanding the foregoing or any provision of this Plan to the contrary, in
the case of a Participant who is a “specified employee” within the meaning of
Code Section 409A, payment of such Participant’s Account due to Separation from
Service shall not be made (or commence) before the date which is six (6) months
after the date of his Separation from Service or, if earlier, the date of death
of such Participant.
 
D.           Section 5.3 is amended to read as follows:
 
5.3           Form of Distribution
 
As part of a Participant’s initial Salary Deferral Election, such Participant
shall make an irrevocable election to receive payment of the total amount of his
Account in one of the following forms:
 
(a)           lump sum payment; or
(b)           5 year annual installments.


Such election shall be made on a form supplied by the Company.  If a Participant
fails to elect a form of distribution, payment shall be made in the form of a
lump sum payment.  To the extent applicable, installment payments shall be
calculated by dividing the Participant’s Account balance immediately prior to
the distribution by the total number of remaining installments to be made.  The
initial installment payment shall be made at the time specified in Section 5.1
and each subsequent installment payment shall be made on each subsequent
anniversary date.
 
Notwithstanding the foregoing, each existing Participant shall be offered a
one-time opportunity to modify his or her prior election regarding the form of
distributions no later than December 31, 2005; provided that any change in the
form of payment with respect to a Participant’s Grandfathered Account shall not
take effect for at least twelve (12) months after the date of such
election.  Therefore, if a Participant incurs a Separation from Service before
the expiration of such 12-month period, the Participant’s Grandfathered Account
shall be paid in accordance with his or her prior election.
 
E.           Section 5.4 is amended to read as follows:
 
5.4           Distribution Upon Death
 
If a Participant dies before commencing the payment of his Account, the unpaid
Account balance shall be paid to a Participant’s designated Beneficiary. Payment
to such designated Beneficiary shall be paid within 60 days after the
Participant’s death. Distribution shall be made in a lump sum distribution to
the designated Beneficiary.  If a valid Beneficiary does not exist, then a lump
sum distribution payment shall be made to the Participant’s estate.
 
If a Participant dies before receiving the total amount of his Account, but has
commenced payments, the remaining balance of the Participant’s Account shall be
paid in a single lump sum to the Participant’s designated Beneficiary within 60
days after the Participant’s death.  If a valid Beneficiary does not exist, then
a lump sum distribution payment shall be made to the Participant’s estate.
 
F.           A new Section 5.7 is added to read as follows:


5.7           Modification of Payment Elections
 
 

 
2

--------------------------------------------------------------------------------


Notwithstanding any provision in this Plan to the contrary and subject to the
sole discretion of the Committee which may or may not be exercised on a uniform
basis among all Participants, a Participant may elect to modify the timing or
form of his distribution of benefits under the Plan subject to the terms and
conditions established by the Committee.  To the extent authorized by the
Committee, any subsequent election shall be made in conformance with Section
409A of the Code and the guidance issued by the Department of the Treasury with
respect to the application of Section 409A.  A subsequent election to delay the
timing of distribution or to change the form of distribution shall be effective
only if the following conditions are met:


 
(i)
an election related to a distribution to be made upon a specified time or
pursuant to a fixed schedule may not be made less than twelve (12) months before
the date of the first scheduled payment,



 
(ii)
the election shall not take effect until at least twelve (12) months after the
date on which the election is made, and



 
(iii)
except in the case of elections relating to distributions on account of death or
disability, the additional deferral with respect to which such election is made
is for a period of not less than five (5) years from the date such payment would
otherwise have been made.



Notwithstanding any provision in the Plan to the contrary, pursuant to IRS and
Treasury Department transition guidance under Section 409A of the Code, new
payment elections shall be permitted under the Plan through December 31, 2008,
without violating the subsequent deferral and anti-acceleration rules of Section
409A of the Code.  However, any new election (a) may only apply to amounts that
would not otherwise be payable during the taxable year in which the election is
made and (b) may not cause an amount to be paid in a taxable year that would not
otherwise be payable in such taxable year.


G.           Section 8.2 is amended to read as follows:
 
8.2           Distribution of Plan Benefits Upon Termination
 
Upon the full termination of the Plan, the Committee shall direct the
distribution of the benefits of the Plan to the Participants in a manner that is
consistent with Section 409A of the Code and the regulations issued thereunder.
 


[Signature page to follow]

 
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is adopted this 23rd day of December 2008,
but effective as of the date(s) set forth herein.


COMPASS MINERALS INTERNATIONAL, INC.




By:        /s/ Victoria
Heider                                                        


Title:    VP of Human
Resources                                                                



4